Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2, 6, 9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Regarding claim 2, it is unclear how the driving strategy relates to a speed of the automated vehicle on the intersection because speed is the rate at which a vehicle moves and just a parameter describing the movement of a vehicle as a result of implementing a certain driving strategy.   
Regarding claim 6, it is unclear how the determination of the driving strategy relates to a speed specification. 
Regarding claim 9, claim 8, from which claim 9 depends, describes first means of detecting the intersection, second means for determining a traffic volume, third means for determining a driving strategy and fourth means for operating the automated vehicle. In claim 9, it is unclear which one of the four means, or which combination of the four means can implement a method for operating the automated vehicle at the intersection. Further, it is unclear which one of the first, second and third means, or which combination of the first, 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 8, 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 10377378 B2 to Gutmann et al. (hereinafter, Gutmann).
Regarding claim 1, Gutmann discloses a method for operating an automated vehicle at an intersection, comprising: detecting the intersection {determining whether a vehicle should continue through an intersection (abstract), the location of the intersection may be determined by the vehicle's computer using sensor information (col. 6, lines 1,2)}; determining a traffic volume at the intersection {the perception system 172 includes components for detecting and performing analysis on objects external to the vehicle such as other vehicles (analysis on other 
Regarding claim 2, which depends from claim 1, Gutmann discloses that the determination of the driving strategy for the automated vehicle occurs in such a way that the driving strategy comprises a deceleration of the automated vehicle at the intersection and/or a speed of the automated vehicle on the intersection {computing device 110 may cause (operate) the vehicle to accelerate, decelerate (col. 9, lines 45-48)}.
Regarding claim 4, which depends from claim 1, Gutmann discloses that the intersection includes at least one object which is detected together with the intersection, and wherein the 
Regarding claim 8, Gutmann discloses a device for operating an automated vehicle at an intersection {vehicle’s computer determines whether a vehicle should continue through an intersection (abstract)}; first means for detecting the intersection which the automated vehicle will negotiate {abstract; col. 6, lines 1,2}; second means for determining a traffic volume at the intersection {col. 9, lines 25-27}; third means for determining a driving strategy for the automated vehicle as a function of the intersection and as a function of the traffic volume {col. 6, lines 3-7; col. 4, lines 15-34}; and fourth means for operating the automated vehicle as a function of the driving strategy {col. 9, lines 41-45}. 
Regarding claim 9, which depends from claim 8, Gutmann discloses to implement a method for operating the automated vehicle at the intersection; detect the intersection; determine the traffic volume at the intersection; determine the driving strategy for the automated vehicle, as a function of the intersection and as a function of the traffic volume; and operate the automated vehicle as a function of the driving strategy. Further, because Gutmann discloses the first-fourth means, any combinations of the first-fourth means are anticipated by Gutmann.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10377378 B2 to Gutmann et al. in view of US 20180127000 A1 to Jiang et al. (hereinafter, Jiang). 
Gutmann discloses limitations of claim 1, from which claim 3 depends. However, Gutmann does not teach the additionally recited limitations of claim 3. Jiang discloses that the .
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10377378 B2 to Gutmann et al. in view of US 9359018 B2 to Lagassey. 
Regarding claim 5, which depends from claim 1, Gutmann further discloses that the determination of the traffic volume at the intersection occurs in that: (i) first surroundings data values of at least one further vehicle, which is located on or at the intersection, are received by the automated vehicle are evaluated {the location of the intersection may be determined by the vehicle's computer using sensor information (col. 6, lines 1,2); the perception system 172 includes components for detecting (first surrounding data values received by the automated vehicle) and performing analysis on objects external to the vehicle such as other vehicles (at least one further vehicle, traffic volume at the intersection)(col. 9, lines 25-27)}, and traffic volume data values, which are stored in the automated vehicle and/or are received from an external server are evaluated {the one or more computing devices 110 (in the automated vehicle) may also include features such as transmitters and receivers that allow the one or more devices to send and receive information to and from other devices (Figs. 1, 4; col. 10, lines 3-6); this information (traffic volume data values) may be sent and received via any wireless transmission method, such as Internet (external server)(col. 10, lines 26-28)}. Lagassey discloses .
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10377378 B2 to Gutmann et al. in view of US-20190146492-A1 to Phillips et al. (hereinafter, Phillips).
Regarding claim 6, which depends from claim 1, Gutmann further discloses that the determination of the driving strategy for the automated vehicle occurs as a function of: (i) at least one deceleration specification and/or a speed specification from at least one operator of the automated vehicle {computing device 110 (operator) may cause the vehicle to accelerate, decelerate (col. 9, lines 45-48)}, (ii) an infrastructure state of the intersection {to detect typical features of an intersection such as a white stop line, the location of traffic signals, or locations at which one or more other roadways (infrastructure) meeting with the roadway on which the vehicle is driving (col. 6, lines 3-7)}. Phillips discloses a state of the weather at the intersection and an accident scenario, which is determined as a function of the traffic volume {the number of objects may be more important than the weather when crossing a busy intersection on a clear day (state of weather) but the number of objects may be less important when driving on a winding desolate road in snowy conditions (state of weather) (paragraph [0026]); traffic density (traffic volume) is a parameter for a traffic scenario, scenarios have many thousands of variations (accident scenario is implied) (paragraph [0032])}. It would have been obvious to one . 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10377378 B2 to Gutmann et al. in view of US-20180233047-A1 to Mandeville-Clarke. 
Regarding claim 7, which depends from claim 1, Gutmann further discloses that the detection of the intersection and/or the determination of the traffic volume and/or the determination of the driving strategy occur: (i) as a function of a map, and/or (ii) as a function of a surroundings of the automated vehicle which are detected by an environment sensor system of the automated vehicle {using a combination of sensor data and detailed map information (function of map), the computers may estimate (col. 4, lines 37-39); using sensor information, such as data from a camera and/or laser (environment sensor system), to detect typical features of an intersection such as a white stop line, the location of traffic signals, or locations at which one or more other roadways meeting with the roadway on which the vehicle is driving (function of a surroundings of the automated vehicle)(col. 6, lines 2-7)}. Mandeville-Clarke discloses a driving strategy determination method based on artificial intelligence {this process allows the autonomous vehicle to make more intelligent decisions when approaching intersections (paragraph [0047]); in the above described process, artificial intelligence based algorithms may be involved (paragraph [0053])}. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the artificial intelligence programming feature of Mandeville-Clarke with the described invention of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (US-20160155334-A1, US-20180004211-A1, US-10891860-B2, US-20190344801-A1, US-20190278282-A1, US-20190317496-A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas G Black can be reached on (571)272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        





/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661